DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two external spline teeth of the plurality of external spline teeth are circumferentially arranged at a second external pitch angle with respect to the rotational axis of the bicycle hub assembly” as set forth in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0096029 A1; previously cited by Applicant; hereinafter “Fujita”) in view of Machine Design (Machine Design, An Integrated Approach, Third Edition, Robert L. Norton, Prentice Hall, published 2006; previously cited by Applicant; hereinafter “Machine”), Chetta et al. (US 6,587,741 B1; previously cited; hereinafter “Chetta”) and Meggiolan (US 7,651,172 B2).

Regarding claims 1 and 9, Fujita discloses a sprocket support body 16 configured to be rotatably mounted on a hub axle 12 of a bicycle hub assembly 10 about a rotational center axis A1 of the bicycle hub assembly, the sprocket support body comprising: at least ten external spline teeth (unlabeled, but shown in at least Figs. 1 and 8) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), and each of the at least ten external spline teeth having an external-spline driving surface and an external-spline non-driving surface (the two surfaces of each tooth is shown in Fig. 1; note that teeth having a driving surface and a non-driving surface is inherent in a freewheel 30 that engages in one direction and freely spins in the opposite direction; paragraph [0087]).
Although Fujita further discloses the at least ten external spline teeth including at least ten external-spline driving surfaces (unlabeled, but shown in Figs. 1 and 3) to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling (evident from Fig. 2 and paragraph [0084]), the at least ten external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in Figs. 1 and 3), a radially innermost edge (unlabeled, but shown in Figs. 1 and 3), and a radial length defined from the radially outermost edge to the radially innermost edge (unlabeled, but shown in Figs. 1 and 3), Fujita fails to expressly disclose the total of the radial lengths of the plurality of external-spline driving surfaces being equal to or larger than 10 mm. 
Nonetheless, it is clear from Machine, note at least page 533, including the three equations found therein, that an increase of the radial length of the external-spline driving surfaces would result in an increase shear area and thus a lower shear stress for a given applied torque.
From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the total of the radial lengths of the plurality of external-spline driving surfaces to be equal to or larger than 10 mm based upon a number of factors such as the number of spline teeth and the desired whole depth of the splines to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing.  
Although Fujita further discloses each of its spline teeth having an external-spline surface (unlabeled, but shown clearly in Fig. 8) to receive a driving rotational force from a bicycle sprocket assembly, the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from the rotational center axis of the bicycle hub assembly to a radially outermost edge of the external-spline driving surface, Fujita fails to expressly disclose the exact value of the angle.
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the first external-spline-surface angle to be in the range of 0 degrees to 10 degrees so as to allow the spline teeth to effectively transmit torque when desired during the intended use of the bicycle hub assembly.  It is further noted that paragraph [0091] of Applicant’s specification makes it clear that this claimed range for the angle is not critical for the practice of Applicant’s invention.
	Fujita further fails to expressly disclose one tooth of the at least ten external spline teeth having a first circumferential spline size defined at a radially outermost end, and other teeth of the at least ten external spline teeth having a second circumferential spline size defined at a radially outermost end, the second circumferential spline size is smaller than the first circumferential spline size. 
	Meggiolan, however, teaches a sprocket support body 80 that includes one tooth (unlabeled tooth with radially outermost end having greatest circumferential width clearly shown in Fig. 12) having a first circumferential spline size defined at a radially outermost end, and other teeth (unlabeled, but clearly shown in Fig. 12) each having a second circumferential spline size at a radially outermost end, the second circumferential spline size being smaller than the first circumferential spline size (Fig. 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sprocket support body of Fujita by forming one tooth of its external spline teeth to have a first circumferential spline size at a radially outermost end, and the other teeth of its external spline teeth to each have a second circumferential spline size at a radially outermost end that is smaller than the first circumferential spline size, such as taught by Meggiolan, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.  It is noted that such a modification would result in a total number of the other teeth of the at least ten external spline teeth of Fuijita to be equal to or larger than nine.
Regarding claims 2, 6 and 7, although Fujita further discloses at least two external spline teeth are circumferentially arranged at a first external pitch angle with respect to the rotational center axis of the bicycle hub assembly (evident from at least Figs. 1 and 8), Fujita fails to disclose a total number of external spline teeth being equal to or larger than 20 and the claimed first external pitch angle ranging from 12 degrees to 15 degrees.  
	Machine, in page 532, however, expressly teaches “Standard splines can have from 6 to 50 teeth”.  It is further noted that Chetta, in lines 52-53 of col. 1, describes the number of teeth (which directly corresponds to the external pitch angle) is a common design factor of splined couplings. 
	From these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the bicycle hub assembly of Fujita to have between 25 and 30 spline teeth such that the first external pitch angle ranges from 12 degrees to 15 degrees to ensure that the spline teeth can effectively transmit torque during use of the hub assembly.
Regarding claim 3, Fujita fails to expressly disclose the at least ten external spline teeth having a first external pitch angle and a second external pitch angle different from the first external pitch angle. 
Meggiolan, however, teaches its one tooth with the first circumferential spline size having a first external pitch angle and other teeth having the second smaller circumferential spline size having a second external pitch angle different from the first external pitch angle (Fig. 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle hub assembly of Fujita by forming its external spline teeth to have both a first external pitch angle and a second external pitch angle different from the first external pitch angle, such as taught by Meggiolan, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body. 
	Regarding claim 8, Fujita, as modified by Meggiolan, further fails to disclose at least two external spline teeth being circumferentially arranged at the second external pitch angle.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a mere duplication of parts that would provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body (note the court in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
	Regarding claim 4, Fujita fails to disclose at least one of the at least ten external spline teeth having a first spline shape different from a second spline shape of another of the at least ten external spline teeth.
	Meggiolan, however, teaches a sprocket support body 80 that includes a first tooth (unlabeled tooth with radially outermost end having greatest circumferential width clearly shown in Fig. 12) having a first spline shape different from a second spline shape of another tooth (unlabeled, but clearly shown in Fig. 12) of the external spline teeth (Fig. 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sprocket support body of Fujita by forming one tooth of its external spline teeth to have a first spline size and a first spline shape different from a second spline shape and a second spline size of another of the external spline teeth, such as taught by Meggiolan, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-3, 6, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 30 and 37 of U.S. Patent No. 11,179,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 7 and 9 are generic to all that is recited in claims 1, 2, 4-6, 30 and 37 of U.S. Patent No. 11,179,967 B2.  In other words, claims 1, 2, 4-6, 30 and 37 of U.S. Patent No. 11,179,967 B2 fully encompasses the subject matter of claims 1-3, 6, 7 and 9 and therefore anticipates claims 1-3, 6, 7 and 9.





Response to Arguments
8.	Applicant's arguments filed 6 December 2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that Figs. 9 and 10 show “at least two external spline teeth of the plurality of external spline teeth (40) circumferentially arranged at the second external pitch angle (PA12)…”, the Examiner respectfully disagrees and notes only one spline tooth is shown to be arranged at external pitch angle PA12.
Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617